J-S71018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.A.M.,                :   IN THE SUPERIOR COURT OF
MINOR CHILD                                :        PENNSYLVANIA
                                           :
                                           :
APPEAL OF: T.M., MOTHER                    :
                                           :
                                           :
                                           :
                                           :   No. 767 EDA 2016

                Appeal from the Order Entered February 3, 2016
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000586-2015
                                      CP-51-DP-0001168-2013

IN THE INTEREST OF: A.R.L.,                :   IN THE SUPERIOR COURT OF
MINOR CHILD                                :        PENNSYLVANIA
                                           :
                                           :
APPEAL OF: T.M., MOTHER                    :
                                           :
                                           :
                                           :
                                           :   No. 768 EDA 2016

                Appeal from the Order Entered February 3, 2016
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000587-2015
                                       CP-51-DP-0000193-2012


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.

MEMORANDUM BY PANELLA, J.                          FILED SEPTEMBER 23, 2016

        Appellant, T.M. (“Mother”), appeals from the February 3, 2016 orders

involuntarily terminating her parental rights to her children, A.A.M., born in
____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S71018-16



June 2012 and A.R.L., born in October 2010 (collectively, “Children”) under

the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).1,2 We

affirm.3

        In its opinion, the trial court sets forth the relevant facts and

procedural history of this case, which we incorporate herein. See Trial Court

Opinion, 5/16/16, at 1-2 (unpaginated). On August 31, 2015, Philadelphia

County Department of Human Services (“DHS”) filed petitions for involuntary

termination of parental rights of Mother to Children. On February 3, 2016,

the trial court held a hearing on these petitions. Of particular importance,

the trial court heard the testimony of Lakesha Akins, a DHS social worker,

and Amy Sesay, a caseworker for Youth, Family and Children’s Service

(“YFC”). That same day, the trial court entered orders terminating Mother’s

parental rights to Children pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5),

(8), and (b).

        Mother timely filed notices of appeal, together with concise statements

of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i) and

(b).

____________________________________________


1
  E.L., (“Father”) is the birth father of Children. Father signed a voluntary
relinquishment of his parental rights on February 29, 2016. Father is not a
party to this appeal, nor did he file an appeal.
2
    Mother has another child, J.A., who is not subject to these appeals.
3
    On April 11, 2016, this Court consolidated these appeals.



                                           -2-
J-S71018-16



      Mother raises two questions on appeal:

      1. Whether the trial court committed reversible error when it
         involuntarily terminated [M]other’s parental rights where
         such determination was not supported by clear and
         convincing evidence under the Adoption Act, 23 Pa.C.S.A.
         §2511 (a)(1), (2), (5), and (8) as [M]other made progress
         towards working and meeting her [Family Service Plan]
         goals, namely staying drug free, working towards obtaining
         housing, working on parenting skills, and other goals, during
         [Children’s] placement?

      2. Whether the trial court committed reversible error when it
         involuntarily terminated [M]other’s parental rights without
         giving primary consideration to the effect that the
         termination would have on the developmental, physical, and
         emotional needs of [Children] as required by the Adoption
         Act 23 Pa.C.S.A. §2511(b)?

Mother’s Brief at 2.

      Our standard of review regarding orders terminating parental rights is

as follows:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support
      for the trial court’s decision, the decree must stand. Where a
      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing judge’s
      decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005) (quoting In re C.S., 761

A.2d 1197, 1199 (Pa. Super. 2000)). In termination cases, the burden is

upon the petitioner to prove by clear and convincing evidence that the



                                     -3-
J-S71018-16


asserted grounds for seeking the termination of parental rights are valid.

See id., at 806. The standard of clear and convincing evidence is defined as

testimony that is so “clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super.

2003).

      The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence. See In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). Additionally, this Court “need only agree with [the trial

court’s] decision as to any one subsection in order to affirm the termination

of parental rights.” In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(citation omitted).

      In terminating Mother’s parental rights, the trial court relied upon §

2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, which provide as

follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

             (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing of
           the petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed       to     perform        parental        duties.

             (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to

                                      -4-
J-S71018-16


        be without essential parental care, control or
        subsistence necessary for his physical or mental well-
        being and the conditions and causes of the incapacity,
        abuse, neglect or refusal cannot or will not be remedied
        by the parent.
                                     …

           (5) The child has been removed from the care of the
         parent by the court or under a voluntary agreement
         with an agency for a period of at least six months, the
         conditions which led to the removal or placement of
         the child continue to exist, the parent cannot or will
         not remedy those conditions within a reasonable
         period of time, the services or assistance reasonably
         available to the parent are not likely to remedy the
         conditions which led to the removal or placement of
         the child within a reasonable period of time and
         termination of the parental rights would best serve the
         needs and welfare of the child.

                                      …

             (8) The child has been removed from the care of
           the parent by the court or under a voluntary
           agreement with an agency, 12 months or more
           have elapsed from the date of removal or placement,
           the conditions which led to the removal or placement
           of the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.
                                     ...

         (b) Other considerations.—The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.



                                    -5-
J-S71018-16


      With respect to § 2511(a)(2), the grounds for termination of parental

rights, due to parental incapacity that cannot be remedied, are not limited to

affirmative misconduct; “to the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties.” In re A.L.D., 797

A.2d 326, 337 (Pa. Super. 2002) (citation omitted). Parents are required to

make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities. See id., at 340. A child’s life “simply cannot be put

on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.” In re Z.S.W., 946 A.2d 726, 732 (Pa. Super.

2008) (citations omitted). Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her   potential   in   a   permanent,   healthy,   safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004)

(citation omitted).

      On appeal, Mother argues she is attempting to establish a loving

relationship with Children, and that DHS did not prove that Mother could not

remedy the conditions that led to Children’s removal. Mother asserts that

her parental rights should not be terminated due to economic factors, as she

is unable to obtain appropriate housing because of her income.

      At the hearing, Lakesha Akins, a DHS social worker, testified that

Children were placed in DHS care because Mother was inconsistent with her


                                         -6-
J-S71018-16


mental health treatment, there were issues with housing as the home was in

a deplorable condition, and Children had hygiene issues. See N.T., Hearing,

2/3/16 at 19. Ms. Akins further testified Mother had not completed her

parenting capacity evaluation. See id., at 23. Ms. Akins stated that Mother

only had two unsupervised visits with Children in the 2½ years Children

have been in DHS custody. See id., at 25. Mother testified that she had

tried to be independent in the past, but has now begun asking for help from

her own mother. See id., at 71.

        This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

See In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002). A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous. See id., at 340. That is the case here.

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported    by

competent evidence in the record. Accordingly, we find that the trial court’s

determinations      regarding     §   2511(a)(2)   are   supported    by   sufficient,

competent evidence in the record.

        The trial court must also consider how terminating Mother’s parental

rights would affect the needs and welfare of Child pursuant to § 2511(b).

Pursuant to § 2511(b), the trial court’s inquiry is specifically directed to a


                                          -7-
J-S71018-16


consideration of whether termination of parental rights would best serve the

developmental, physical and emotional needs of the child. See In re C.M.S.,

884 A.2d 1284, 1286-87 (Pa. Super. 2005). “Intangibles such as love,

comfort, security, and stability are involved in the inquiry into the needs and

welfare of the child.” Id. at 1287 (citation omitted). We have instructed that

the court must also discern the nature and status of the parent-child bond,

with utmost attention to the effect on the child of permanently severing that

bond. See id.

      Mother argues that the trial court found Mother to be fully compliant

with her Family Service Plan. This is simply untrue. See Trial Court Opinion,

5/16/16, at 3 (unpaginated) (“In the instant case, the mother did not

complete her Family Service Plan (FSP) goals.”) Mother further argues that

she made efforts to comply with both DHS and trial court objectives, and she

attempted to make herself a better parent so that she could reunify with

Children because she loves Children and has a bond with Children. See id.

The trial court’s findings are in direct contention with Mother’s assertions.

After detailing all of Mother’s failings, the trial court concluded that Children

would not suffer irreparable harm if Mother’s rights were terminated, and

that it is in Children’s best interest that Mother’s parent rights be

terminated, and the goal changed to adoption. See id., at 5 (unpaginated).

Again, the trial court relied on the testimony of Lakesha Akins, the DHS

social worker, and also the testimony of Amy Sesay, the YFC caseworker.


                                      -8-
J-S71018-16


      Ms. Akins testified that Children do not have a parental bond with

Mother. See N.T., Hearing, 2/3/16 at 27. Ms. Akins further testified that

Children would not suffer permanent emotional harm if Mother’s parental

rights are terminated. See id., at 28. Ms. Akins concluded that it is in the

Children’s best interest to terminate Mother’s parental rights. See id.

      Ms. Sesay, testified that Children look to their foster parent to meet

their daily needs. See id., at 50. Ms. Sesay concluded that it is in the

Children’s best interest to terminate Mother’s parental rights because

Children are happy in the foster home, and the foster home is stable. See

id. at 49. The trial court found she testified credibly. See Trial Court

Opinion, 5/16/16, at 5 (unpaginated).

      After this Court’s careful review of the record, we find that the

competent evidence in the record supports the trial court’s determination

that there was no bond between Mother and Children, which, if severed,

would be detrimental to Children, and that the termination of Mother’s

parental rights would best serve the needs and welfare of Children. As the

trial court noted, “[i]n the instant matter, the [C]hildren have been in

placement care for over twenty-five months. The testimony established that

the [C]hildren are in a stable, happy home.” Id., at 3.

      We affirm the orders terminating Mother’s parental rights on the basis

of § 2511(a)(2) and (b) of the Adoption Act.

      Orders affirmed.


                                     -9-
J-S71018-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2016




                          - 10 -